Case 1:18-cv-02061-OTW Document 88

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAUL RAMIREZ,
on behalf of himself,
FLSA Collective Plaintiffs and the Class,

Vv.

SOCIAL 8TH AVE CORP.,
d/b/a SOCIAL BAR & GRILL, et al.,

Defendants.

Filed 03/07/19 Page 1of1

STIPULATION OF
VOLUNTARY

DISMISSAL PURSUANT TO
F.R.C.P. 41(a)(1)(A)(ii)

18 CV 2O6l

IT IS HEREBY STIPULATED AND AGREED by and between the parties, through

their respective counsel, that the claims of NORMA MELENDEZ and NICHOLAS IRACTI only,

are voluntarily dismissed, without prejudice, pursuant to the Federal Rules of Civil Procedure

41(a)(1)(A)(ii), without costs or attorneys’ fees to any party.

  
  

For 1H Iss For Plaintiffs:
By: 6 HY By:

 

 

 
  
 

 

   

 

Andrew S. Hoffmann, Esq. CK. Lee, Esq.
Hoffmann and Associates Lee Litigation Group, PLLC
450 Seventh Avenue, Ste. 1400 30 East 39th Street, 2nd Floor
New York, NY 10123 New York, NY 10016
Tel.: (212)679-0400 Tel.: (212) 465-1188
Andrew. Hoffmannaheffmannicgal.com cklee@leelitigation.com
Date: __Z2- 26-149 pate: 2fee)iq

SO ORDERED

 

Hon. Ona T. Wang, U.S.M.J.
